 


109 HRES 189 IH: Expressing the sense of the House of Representatives that a day ought to be established to bring awareness to the issue of missing persons.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 189 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Sweeney submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that a day ought to be established to bring awareness to the issue of missing persons. 
 
Whereas Wednesday, April 6, 2005, marks the 27th birthday of Suzanne Lyall, a University of Albany student, who has been missing since March 2, 1998; 
Whereas in 2004, there were 47,890 persons over the age of 18 reported missing to law enforcement agencies nationwide; 
Whereas regardless of age or circumstances, all missing persons have families who need support and guidance to endure the days, months, or years they may spend searching for their missing loved ones; and 
Whereas it is important to applaud the committed efforts of families, law enforcement agencies, and concerned citizens who work to locate missing persons and to prevent all forms of victimization: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)a day ought to be established to bring awareness to the issue of missing persons; 
(2)the people of the United States should observe such a day with appropriate programs and activities; and 
(3)the people of the United States should support worthy initiatives and increased efforts to locate missing persons. 
 
